Gilbert, J.
Mo appeal to this court in cases like this has been given. It is a special proceeding, and the Code relates only to appeals in civil actions. The act of 1854, in relation to special proceedings (chap. 270), is confined to appeals from an order or final determination, made at a special term of the same court, and does not authorize an appeal from such order or determination of a county court. The act of 1849, to amend the Revised Statutes in relation to summary proceedings to recover the possession of land,' expressly provides that the decision of the county judge shall be final. We have no alternative therefore but to dismiss the appeal. Laws 1849, chap. 193, § 5, subd. 2; Deuel v. Rust, 24 Barb. 438, 446.
But we think no costs should be given to the respondent, because it appears to us that the judgment of the county court was erroneous.
Mullin, P. J., and Smith, J., did not concur in last paragraph.

Appeal dismissed.